6 So. 3d 79 (2009)
Bobby F. BOWERS, Jr., Appellant,
v.
STATE, DEPARTMENT OF REVENUE on behalf of Teresa L. MORGAN, Appellee.
No. 1D07-6489.
District Court of Appeal of Florida, First District.
March 5, 2009.
*80 Bobby F. Bowers, Jr., pro se, Appellant.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Bobby F. Bowers, Jr., appeals a final administrative child support order which establishes his current as well as his retroactive child support obligation. Bowers argues that the actual amount of child support already paid by him was not disclosed below. Bowers has not demonstrated, however, that he timely sought to introduce such specific evidence into the record below. Bowers further argues that, because his financial condition has changed since entry of the support order, the amount of child support ordered should be "reevaluated." As a court of review, this court is precluded from considering matters outside of the record of the proceedings below. Thornber v. City of Fort Walton Beach, 534 So. 2d 754, 755 (Fla. 1st DCA 1988). Because Bowers has not established any basis for reversible error on the record, the order is affirmed. See Hillsborough County Bd. v. Pub. Employees Relations Comm'n, 424 So. 2d 132 (Fla. 1st DCA 1982) (explaining that an appeal is not an evidentiary proceeding, so an appellate court will not consider evidence not presented to the lower tribunal because function of appellate court is to determine whether lower tribunal committed error based upon the issues and evidence before it).
AFFIRMED.
WEBSTER, VAN NORTWICK and THOMAS, JJ., concur.